Citation Nr: 1100674	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-11 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable rating for a right great 
toe disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for a right great toe disability, effective 
December 5, 2007.  In April 2010, the Veteran testified before 
the Board at a hearing held at the RO.


FINDING OF FACT

Since December 6, 2007, the effective date of service connection, 
the Veteran's right great toe disability has been manifested by 
pain, swelling, and tenderness of a bony mass located on the 
first metatarsal bone without joint involvement.  He does not 
require the use of an assistive device.  The disability does not 
equate to amputation of the right great toe with removal of the 
metatarsal head and amounts to no more than a mild disability of 
the foot.


CONCLUSION OF LAW

The criteria for a compensable rating a right great toe 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, DCs 5171, 5280, 5281, 5283, 5284 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's right great toe disability is rated 0 percent 
disabling under Diagnostic Code 5283 which pertains to malunion 
or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 
4.124a, Diagnostic Code 5283 (2010).

The Veteran did not seek treatment for his right great toe 
disability at any other time during the pendency of the appeal.  
He did, however, undergo VA foot examination in February 2008.

On February 2008 VA examination, the Veteran reported that since 
he fractured his right toe in service, he had experienced 
swelling and aching intermittently, most often at night.  His 
foot pain was exacerbated by a long day of work, walking or 
standing for a long time, or humid weather.  He stated that his 
right toe disability did not affect his ability to complete 
activities of daily living except when he climbed a ladder.  
Physical examination revealed that the Veteran walked without 
difficulty.  Posterior tibial and dorsalis pedis pulses were 
easily palpated.  There was a two centimeter mass mid length of 
the first metatarsal bone.  There was no joint involvement and no 
inflammation.  There was no painful motion, edema, weakness, or 
instability.  There were no signs of abnormal weight bearing.  
The bony mass was non-tender to palpation though the Veteran 
expressed mild tenderness with application of deep pressure 
directly on the bony mass.  X-ray examination revealed minimal 
degenerative changes at the first metatarsophalangeal joint and 
slight hallux valgus.  The diagnosis was degenerative 
deformity/hypertrophy of the first metatarsal bone, right foot.  

At his April 2010 hearing before the Board, the Veteran reported 
that he used a plastic orthotic device to help with foot pain.  
He stated that his foot swelled after being on his feet through 
the day.  He used over-the-counter foot rubs to help with the 
swelling and aching.  

In first evaluating the Veteran's disability under the diagnostic 
criteria pertaining to hallux rigidus, Diagnostic Code 5281 
direct that hallux rigidus be rated as severe hallux valgus.  38 
C.F.R. § 4.71a, Diagnostic Code 5281 (2010).  The diagnostic 
criteria pertaining to hallux valgus direct that severe hallux 
valgus be rated as equivalent to amputation of the great toe, or 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2010).  However, VA examination found only slight hallux valgus.  
Therefore, the Board finds that the disability does not meet the 
requirement for a 10 percent rating under Diagnostic Codes 5281 
or 5280.  Furthermore, the Board finds that the disability does 
not equate to amputation of the great toe, as the Veteran is able 
to walk on his foot with normal gait.  While he experiences 
aching and swelling, he is still able to attend to his routine of 
daily living.  Therefore, the Board finds that the disability is 
not equivalent to amputation of the great toe.  38 C.F.R. § 
4.71a, Diagnostic Code 5171 (2010).

Turning next to Diagnostic Code 5283, the Board notes that on 
examination, the Veteran's ability to bear weight was not 
affected by his disability, and he was able to walk and stand 
without limitations.  He did not require the use of any assistive 
devices and his daily activities were not affected by his 
disability, aside from some discomfort and aching.  At his April 
2010 hearing, the Veteran stated that he was able to work 
cleaning turbines which placed less stress on his feet and that 
he wore an orthotic device.  Accordingly, although the Veteran's 
right great toe disability results in intermittent aching and 
swelling, because it has not been shown that the disability 
affects his ability to work or tend to activities of daily 
living, the Board finds that a moderate foot disability has not 
been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because there is 
no evidence or allegation of weak foot (5277), pes cavus (5278), 
Morton's disease (5279) or hammer toe (5282), and thus the 
diagnostic codes pertaining to those disabilities are not 
applicable.

Turning now to the final applicable diagnostic code, Diagnostic 
Code 5284, the Board again concludes that a compensable 
disability rating is not warranted.  Diagnostic Code 5284 
provides for a 10 percent rating for moderate foot injury, a 20 
percent rating for moderately severe foot injury, and a 30 
percent rating for severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).  As the Veteran's great right toe 
disability does not impair his activities of daily living to any 
degree other than his ability to climb ladders and some 
discomfort, and does not result in painful motion, weakness, or 
instability as demonstrated on February 2008 VA examination, the 
Board finds that the severity of the Veteran's service-connected 
disability does not rise to the level of a moderate disability of 
the foot, as is required for an increased rating of 10 percent 
under Diagnostic Code 5284.

Lastly, the Board notes that Diagnostic Codes 5010 and 5003 are 
not applicable.  Diagnostic Codes 5010 and 5003 pertain to 
traumatic and degenerative arthritis and provide for a 10 percent 
rating where there is X-ray evidence of arthritis with limitation 
of motion that is not otherwise compensable.  In this case, 
although February 2008 X-ray examination revealed mild arthritis 
of the metatarsphalangeal joint, examination did not demonstrate 
that the Veteran's service-connected right great toe disability 
affected the joints or resulted in limitation of motion.  
Accordingly, Diagnostic Codes 5010 and 5003 cannot serve as a 
basis for any increased rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2010).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2010).  In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's right great toe disability, but findings supporting a 
compensable rating have not been documented.  In addition, it has 
not been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  At his April 2010 
hearing, the Veteran stated that he was able to clean the bolts 
of turbines in power houses which did not involve climbing and 
helped protect his right great toe.  Therefore, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates since December 6, 2007, the 
effective date of service connection, the Veteran's right great 
toe disability has not warranted a compensable rating.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claim for an increased initial rating arises from 
his disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds 
that VA satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA has afforded the Veteran a VA 
examination and personal hearing with respect to his claim.  The 
Board finds these actions have satisfied VA's duty to assist and 
that no additional assistance is required.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).






ORDER

An initial compensable rating for a right great toe disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


